Citation Nr: 0111811	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-15 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, variously diagnosed.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of right 
foot injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota.  The veteran, who 
served on duty from June 1969 to May 1970, appealed that 
decision.


FINDINGS OF FACT

1.  A February 1997 Board decision declined to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  

2.  The veteran did not appeal the February 1997 Board 
decision.

3.  The evidence associated with the claims folder since the 
February 1997 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a psychiatric disorder.

4.  A July 1988 VA rating decision declined to reopen a claim 
for service connection for residuals of a right foot injury.

5.  The veteran did not appeal the July 1988 rating decision.

6.  The evidence associated with the claims folder since the 
July 1988 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for residuals of a right foot injury.

7.  A July 1988 VA rating decision declined to reopen a claim 
for service connection for hearing loss.

8.  The veteran did not appeal the July 1988 rating decision.

9.  The evidence associated with the claims folder since the 
July 1988 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The February 1997 Board decision that declined to reopen 
a claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 20.1100 (2000).

2.  The evidence received since the February 1997 Board 
decision is not new and material, and the veteran's claim has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).

3.  The July 1988 rating decision that declined to reopen a 
claim for service connection for residuals of right foot 
injury is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 20.1103 (2000).

4.  The evidence received since the July 1988 rating decision 
is not new and material, and the veteran's claim for service 
connection for residuals of a right foot injury has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156 (2000).

5.  The July 1988 rating decision that declined to reopen a 
claim for service connection for hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.385, 20.1103 (2000).

6.  The evidence received since the July 1988 rating decision 
is not new and material, and the veteran's claim for service 
connection for hearing loss has not been reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  A claim may be granted 
based upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
With respect to a chronic disability subject to presumptive 
service connection, such as a psychosis and sensorineural 
hearing loss, evidence that the chronic disorder was 
manifested to a compensable degree within the prescribed 
period, one year, is sufficient to establish service 
connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. Brown, 6 
Vet. App. 498, 502 (1994).  

The veteran is seeking service connection for a psychiatric 
disorder, residuals of a right foot injury, and hearing loss 
on the basis of new and material evidence.  The VA has denied 
each of these claims previously, and the prior denials are 
final.  38 U.S.C.A. §§ 7104(b), 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.1100, 20.1103 (2000).

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  See Hodge v. West, 155 
F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  Moreover, 
Hodge stressed that under the regulation new evidence that 
was not likely to convince the Board to alter its previous 
decision could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id.  The Federal Circuit noted that "any interpretive doubt 
must be resolved in the veteran's favor" and that "the 
regulation imposes a lower burden to reopen than the Colvin 
test."  Hodge at 1361, n. 1.  In determining whether evidence 
is "new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  

I.  Psychiatric Disorder

Service medical records include a March 1970 entry reflecting 
that the veteran was diagnosed with an emotionally unstable 
personality manifested by immaturity, impulsivity, poor 
adjustment and suicidal and homicidal threats.  An 
administrative discharge was recommended.  The veteran 
separated from service in May 1970, and applied for service 
connection for headaches later in May 1970.

A March 1973 rating decision denied service connection for 
headaches and a psychiatric disorder.  With respect to the 
veteran's psychiatric disorder, the rating decision found 
that a personality disorder, as diagnosed in service, was 
developmental, and that service connection was not warranted 
for developmental disabilities.  See 38 C.F.R. §§ 3.303(c), 
4.9.  That rating decision found that headaches were a 
manifestation of his psychiatric disorder, and nonservice-
connected pension benefits were granted.  He was informed of 
this decision in April 1973 correspondence, but he did not 
appeal.  That decision is now final.  

The veteran has attempted to reopen his claim for service 
connection for a psychiatric disorder numerous times since 
the March 1973 rating decision.  The most recent VA decision 
on this matter was a February 1997 Board decision that 
declined to reopen the veteran's claim.  In this respect, the 
evidence then of record contained several VA hospital 
summaries, including ones dates in April 1985 and April 1986 
with a pertinent diagnosis of schizophrenia, a July 1989 VA 
hospital summary, diagnosing a bipolar disorder, alcohol and 
drug abuse, and a personality disorder.  Another VA discharge 
summary dated August 1992 contained a diagnosis of a 
schizoaffective disorder, a possible bipolar disorder, 
alcohol dependency, and a history of polysubstance abuse.  
Voluminous other records showed substantially the same 
information.  An underlying June 1992 rating decision 
considered the veteran's application to encompass reopening 
based upon post-traumatic stress disorder.  Ultimately, the 
evidence of record at the time of the February 1997 Board 
decision showed that the veteran had a severe psychiatric 
disability, variously characterized as schizophrenia, a 
bipolar disorder, and a substance abuse disorder.  However, 
the evidence then did not show that either schizophrenia or a 
bipolar disorder began during service or were manifested to a 
compensable degree within one year of separation from 
service, or that any of these diagnoses were related to the 
veteran's in-service diagnosis of a personality disorder.  
Likewise, there was no evidence of a diagnosis of post-
traumatic stress disorder.  The veteran did not appeal the 
February 1997 Board decision, which is now final.  
38 U.S.C.A. §7104(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).

Evidence obtained since the February 1997 Board decision with 
respect to the veteran's psychiatric problems includes a June 
1997 record from the St. Alexius Medical Center in Bismarck.  
This record was made in regard to the veteran's attempt to 
remove a conservatorship implemented because of his 
psychiatric illness.  Other records dated in February 1997, 
and received by the RO in February 1999, from Medcenter One 
in Bismarck reflect that the veteran presented to that 
emergency room because he needed a place to stay and "clear 
his mind."  He was provided a meal and was introduced to 
social services.  The veteran was evaluated at the St. 
Alexius Medical Center in September 1998.  He was very 
delusional and speech was rambling.  He was diagnosed with 
schizophrenia, paranoid type.  In June 1999, he was admitted 
to a VA facility for a bipolar disorder.

The veteran testified at a hearing held before the 
undersigned Board Member in February 2001.  He stated that 
his problems first appeared when he entered service, when he 
collapsed from heart failure.  The veteran also testified 
that he served as a plane captain, that he worked with 
ordinance that was being sent to Vietnam, and that he saw an 
airplane crash in service.  He believed that he received 
treatment for severe post-traumatic stress disorder.  He also 
stated that he now took psychotropic medication, and finally, 
that people did not care about him.  

In light of the above evidence, the Board finds that the 
veteran has not submitted new and material evidence to reopen 
this claim.  It was never in doubt at the time of the 
February 1997 Board decision that the veteran had a severe 
psychiatric illness, however characterized.  The evidence 
received since then does not place the onset of the veteran's 
psychiatric disorder either in service or within one year 
following his separation, nor does it relate any current 
diagnosis, whether a bipolar disorder or a form of 
schizophrenia, to the veteran's in-service diagnosis of a 
personality disorder.  Likewise, while the veteran mentioned 
the term post-traumatic stress disorder at his hearing, the 
evidence received since the February 1997 Board decision does 
not contain reference to this disorder.  Only the veteran has 
related that his current psychiatric problems began in 
service, or are related to an in-service personality 
disorder.  However, as a layperson, the veteran is not 
competent to provide a medical opinion, such as an opinion on 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The evidence received since the February 1997 Board decision 
is cumulative of what was previously known and considered, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  For this reason, 
the Board must find that the veteran's application to reopen 
his previously denied claim for service connection for a 
psychiatric disorder must be denied.


II.  Right Foot

A December 1979 rating decision granted service connection 
for a chip fracture of the proximal interphalangeal joint of 
the right great toe.  In so doing, the RO cited service 
medical records, which showed that in December 1969 the 
veteran had complaints of trauma of the right great toe, 
which were later determined to have cause a small chip 
fracture.  The veteran asserted at the time of his December 
1979 claim that at the time of the 1969 injury to his toe , 
he also tore ligaments.  The rating decision noted that 
service medical records contained no reference to ligament 
damage in connection with the December 1969 injury, and 
denied service connection for residuals of a right foot 
injury.

A July 1988 rating decision declined to reopen the veteran's 
claim for service connection for an injury to the right foot.  
The RO continued its denial on the basis of an absence of 
current evidence of torn ligaments.  The veteran was informed 
of that decision and appellate rights in August 1988, but he 
did not appeal.  That decision is now final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.103, 3.303, 20.1103.

Evidence of record at the time of the July 1988 rating 
decision included service medical records, discussed above, 
and a July 1978 VA treatment record documenting treatment for 
a nasoseptal deformity.  A secondary diagnosis of status post 
fracture of the right foot was also contained in that 
treatment record.

Evidence received since the July 1988 rating decision 
includes a 1989 VA treatment record reflecting an injury to 
the second toe of the right foot as a result of striking it 
against a wooden block.  X-rays did not show evidence of 
fracture. 

In a June 1999 statement, the veteran informed the RO that he 
was going to go to the Washington, D.C. VA medical center to 
seek amputation of the right foot.  The veteran testified in 
February 2001 that he was assaulted off-base during his 
service, and that he fought back by kicking his assailant 
with his right foot.  He stated that his right foot was 
injured as a result.  The veteran said that following the 
removal of the cast placed for the fracture of the toe, his 
foot was never the same.  At the time of the hearing, there 
had been no amputation of the right foot.

In light of the above evidence, the Board finds that the 
veteran has not submitted new and material evidence to reopen 
this claim.  Since the July 1988 rating decision that 
declined to reopen the claim, no medical evidence has been 
received that would reflect that the veteran had torn 
ligament damage in service resulting in a current disability.  
Only the veteran has related that he has a current disability 
as a result of an in-service injury, but he is not competent 
to provide a medical opinion, such as an opinion on medical 
causation.  See Espiritu, 2 Vet. App. at 494-495.  Evidence 
received since the July 1988 rating decision does reflect 
post-service injury, but not an in-service injury other than 
the chip fracture for which service connection has been 
granted.  On this basis, the Board must find that the 
evidence is not new and material, and this claim is not 
reopened.  

In declining to reopen the claim, the Board acknowledges that 
the veteran stated in June 1999 that he was seeking to have 
his limb amputated by the VA, and that the RO has not 
attempted to obtain records surrounding this amputation.  
However, while the RO did note that the veteran was admitted 
to a VA medical center in June 1999 for a bipolar disorder; 
no reference to an amputation is contained in that note.  
Most importantly, the veteran appeared for his hearing in 
February 2001 with his right foot attached.  In this case, 
there are no records that would reflect amputation, and "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  Further development in 
this respect is not warranted.

III.  Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1000, 2000, 3000 or 4000 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

The veteran applied for service connection for defective 
hearing in May 1970.  As a result of his initial claim, he 
was afforded a VA audiological examination in June 1970, 
reflecting normal hearing.  After being informed of this 
result, the veteran withdrew his claim.  In July 1970 
correspondence, the RO informed the veteran that his claim 
for service connection had been canceled in accordance with 
his wishes.  A March 1973 rating decision also denied service 
connection for hearing loss.

A July 1988 rating decision declined to reopen the veteran's 
claim for service connection for hearing loss, as evidence of 
this disability had not been submitted.  The veteran was 
informed of that decision and appellate rights in August 
1988, but he did not appeal.  That decision is now final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103, 3.303, 20.1103.

Evidence received since the July 1988 rating decision 
includes a VA audiological test report dated in March 1989.  
While not drafted within the nomenclature of the VA rating 
schedule, as it was made for treatment purposes, it does show 
that speech discrimination was 100 percent in the right ear 
and 96 percent in the left ear.  The examiner commented that 
the veteran had normal hearing through the speech 
frequencies.  That audiologist also referenced a 1988 test 
that showed inconsistent results.  This does not rise to a 
hearing loss disability for VA compensation purposes under 
38 C.F.R. § 3.385.  

The veteran testified in February 2001 that during service he 
was exposed to loud noises from airplanes, and that this 
caused hearing loss and accompanying headaches.  He tried 
using hearing protection, but his headaches continued.

In light of the above evidence, the Board must find that new 
and material evidence has not been submitted to reopen this 
claim.  In this respect, while the March 1989 VA audiological 
test report was not present at the time of the July 1988 
rating decision, it does not show that the veteran currently 
has a hearing loss disability for VA compensation purposes 
under 38 C.F.R. § 3.385.  To the contrary, the VA audiologist 
stated that results were normal.  As such, this additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  As with the 
other claims, the veteran's testimony is not sufficient to 
reopen his claim, as he is not competent to provide a medical 
opinion, such as a diagnosis.  See Espiritu, 2 Vet. App. at 
494-495.

In the absence of evidence of a claimed disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As the veteran has not submitted evidence of a 
current hearing loss disability, which was the basis behind 
the previous denials of service connection, the Board must 
find that the veteran has not submitted new and material 
evidence, and this claim is not reopened.  In declining to 
reopen any of the veteran's claims, the Board notes that the 
VA's duty to assist has not been triggered in a finally 
adjudicated claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, this claim is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
right foot injury; this claim is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hearing 
loss, this claim is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

